Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A1a: System w/ push button start and pump inlet sensor (Claims 1-6, 8-20)
A2a: System w/ key start and pump inlet sensor (Claims 1-6, 8-20)
A3a: System w/ rope pull start and pump inlet sensor (Claims 1-6, 8-20)

A1b: System w/ push button start and ignition coil sensor (Claims 1-2, 4-5, 7-20)*
A2b: System w/ key start and ignition coil sensor (Claims 1-2, 4-5, 7-20)*
A3b: System w/ rope pull start and ignition coil sensor (Claims 1-2, 4-5, 7-20)*
*Examiner noting a discrepancy between the (flow) sensor provided in parent claim 3 and the (load) sensor in dependent claim 7 and treating them as distinct for purposes of this Office Action

The species are independent or distinct because they are distinct ways of starting the pressure washer system (e.g., rope-pull vs. key-start) as well as distinct sensor positions and roles (flow output vs. load monitoring). In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  multiple classifications including F04B49/02, 106; F04B2203/0207,0208; F04B2205/09, etc..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NATHAN C ZOLLINGER/           Primary Examiner, Art Unit 3746